Title: To James Madison from Louis-Marie Turreau de Garambouville, 15 July 1806
From: Turreau de Garambouville, Louis-Marie
To: Madison, James



Monsieur,
A Baltimore le 15. Juillet 1806.

J’ai l’honneur de vous addresser, Sous ce pli, quatre pièces qui vous instruiront de l’outrage d’un nouveau Genre que Se Sont permis, vis-a-vis d’un Corsaire français, deux Bâtimens armés, et appartenant à des Négociants de Baltimore.
Je ne ferai aucune réflexion Sur cet évènement; et j’attendrai, avant d’en rendre compte à mon Gouvernement, le résultat des mesures que croira devoir prendre le vôtre, Monsieur, pour atteindre & punir d’une manière exemplaire, les auteurs de cet attentat.
J’apprends qu’un des bâtiments qui a attaqué le Corsaire, est encore dans le port de Baltimore.  Agréez, Monsieur, une nouvelle assurance de ma haute considération

Turreau

